Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

PDL BIOPHARMA, INC.,

a Delaware corporation

and

OTSUKA PHARMACEUTICAL CO., LTD.,

a Japanese corporation

Dated as of December 14, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1    DEFINITIONS    1    1.1    “Accounts Payable”    1
   1.2    “Accounts Receivable”    1    1.3    “Affiliate”    1    1.4    “API”
   1    1.5    “Assets”    1    1.6    “Assumed Contracts”    1    1.7    “Books
and Records”    1    1.8    “Business”    2    1.9    “Buyer Indemnitee(s)”    2
   1.10    “Claim”    2    1.11    “Clinical Data”    2    1.12    “Closing”   
2    1.13    “Closing Date”    2    1.14    “Closing Date Inventory Value
Schedule”    2    1.15    “Confidential Information”    2    1.16   
“Confidentiality Agreement”    2    1.17    “Customer Orders”    2    1.18   
“Drug Product”    2    1.19    “Effective Date”    2    1.20    “Excluded
Assets”    2    1.21    “Expiration Date”    2    1.22    “FDA”    2    1.23   
“FD&C Act”    2    1.24    “Governmental Entity”    2    1.25    “HSR”    2   
1.26    “IND”    3    1.27    “Knowledge”    3    1.28    “Liabilities”    3   
1.29    “Licensed IP Rights”    3    1.30    “Material Adverse Change” and
“Material Adverse Effect”    3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    1.31    “Marketing and Promotional Documents”    3   
1.32    “NDA”    3    1.33    “Non Product-Specific Manufacturing Information”
   3    1.34    “Non-U.S. Marketing Approvals”    3    1.35    “Notice of
Objection”    3    1.36    “Packaged Product”    4    1.37    “Packaging
Inventory”    4    1.38    “Patents”    4    1.39    “Product”    4    1.40   
“Product Inventory”    4    1.41    “Product-Specific Manufacturing Information”
   4    1.42    “Product Specifications”    4    1.43    “Purchase Price”    4
   1.44    “Raw Materials and WIP”    4    1.45    “Registrations”    4    1.46
   “Research and Development Materials”    4    1.47    “SEC”    4    1.48   
“Seller Indemnitees”    4    1.49    “Shared Contracts”    4    1.50   
“Tangible Assets    4    1.51    “Tax” and “Taxes”    4    1.52    “Territory”
   5    1.53    “Third Party Accounting Firm”    5    1.54    “Trademarks”    5
   1.55    “Trademark Registrations”    5    1.56    “Transition Services
Agreement”    5    1.57    “Worldwide Safety Reports”    5

ARTICLE 2

   TRANSFER OF ASSETS; LICENSE AND SUBLICENSE    5    2.1    Purchase and Sale
of Assets    5      

(a)    Patents

   5      

(b)    Licensed IP and Know-How

   5      

(c)    Trademark Registrations

   6

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      

(d)    Copyrights

   6      

(e)    Registrations

   6      

(f)     Product-Specific Manufacturing Information

   6      

(g)    Non Product-Specific Manufacturing Information

   6      

(h)    Research and Development Materials

   7      

(i)     Marketing and Promotional Documents

   7      

(j)     Worldwide Safety Reports

   7      

(k)    Clinical Data

   7      

(l)     Tangible Assets

   7      

(m)   Domain Names

   7      

(n)    Product Inventory

   7      

(o)    Packaging Inventory

   7      

(p)    Raw Materials and WIP

   8      

(q)    Assumed Contracts

   8      

(r)     Books and Records

   8      

(s)    Customer Orders

   8    2.2    Excluded Assets    8    2.3    Assumed Liabilities    8    2.4   
Excluded Liabilities    9    2.5    Risk of Loss    9    2.6    Taxes    10

ARTICLE 3

   CONSIDERATION    10    3.1    Purchase Price    10    3.2    Method of
Payment    10    3.3    Allocation of Purchase Price    10    3.4    Product
Inventory, Raw Materials and WIP Adjustment    10

ARTICLE 4

   CLOSING    11    4.1    Closing    11    4.2    Actions at Closing    11   
  

(a)    Deliveries by Seller at Closing

   11      

(b)    Deliveries by Buyer at Closing

   13

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page

ARTICLE 5

   EMPLOYMENT MATTERS    13    5.1    Employees    13

ARTICLE 6

   REPRESENTATIONS AND WARRANTIES OF SELLER    14    6.1    Organization and
Authority    14    6.2    No Violation or Conflict    15    6.3    Consents and
Approvals    15    6.4    Title to Assets    15    6.5    Patents    15    6.6
   Trademarks    16    6.7    Registrations    16    6.8    Assumed Contracts   
16    6.9    Manufacturing    16    6.10    Registrations; Regulatory Matters   
17    6.11    Regulatory Status of Product    17    6.12    Product Net Sales   
17    6.13    Violations of Law    17    6.14    Litigation    17    6.15   
Taxes    18    6.16    Customers and Suppliers    18    6.17    Inventory    18
   6.18    Employees    18    6.19    Insurance    19    6.20    Packaging
Inventory    19    6.21    Brokers and Finders    19    6.22    Sufficiency   
19    6.23    No Implied Warranty    19

ARTICLE 7

   REPRESENTATIONS AND WARRANTIES OF BUYER    20    7.1    Organization and
Authority    20    7.2    No Conflict or Violation    20    7.3    Consents and
Approvals    20    7.4    Cash Resources    21    7.5    Litigation    21

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    7.6    Brokers and Finders    21    7.7    Buyer Due
Diligence    21

ARTICLE 8

   PRE-CLOSING COVENANTS OF SELLER    21    8.1    Governmental Filings    21   
8.2    Conduct of Business    21    8.3    Obtaining Necessary Consents    21   
8.4    Shared Contracts    22    8.5    No Solicitation    22    8.6    Access
   22

ARTICLE 9

   CONDITIONS TO CLOSING    23    9.1    Conditions to Obligations of Buyer   
23    9.2    Conditions to Obligations of Seller    23

ARTICLE 10

   POST - CLOSING COVENANTS    23    10.1    Further Assurances    23    10.2   
Transfer of Registrations; Interim Responsibility    23    10.3    Communication
With Agencies    24    10.4    Federal Supply Schedule    24    10.5    Adverse
Experience Reporting    24    10.6    Promotion, Marketing and Labeling    25   
10.7    Medical Inquiries    26    10.8    Non-Use of Trademarks    26    10.9
   Documents    26    10.10    Governmental Inspections    26    10.11   
Intellectual Property Maintenance    27    10.12    Insurance    27    10.13   
Payments from Third Parties    27    10.14    Distribution of Products    27   
10.15    Product Returns, Chargebacks and Rebates    28    10.16    Additional
Assets    28    10.17    Bulk Transfer Laws    28

ARTICLE 11

   CONFIDENTIALITY    28    11.1    Confidentiality    28

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

   11.2    Publicity    29

ARTICLE 12

   TERM AND TERMINATION    29

ARTICLE 13

   INDEMNIFICATION    30    13.1    Indemnification by Buyer    30    13.2   
Indemnification by Seller    30    13.3    Claims    31    13.4    Limitation;
Exclusivity    31

ARTICLE 14

   MISCELLANEOUS    31    14.1    Non-Survival of Representations and Warranties
   31    14.2    No Third Party Beneficiaries    31    14.3    Force Majeure   
31    14.4    Governing Law; Jurisdiction; Dispute Resolution and Arbitration   
32    14.5    Severability    32    14.6    Entire Agreement    33    14.7   
Amendment    33    14.8    Notices    33    14.9    Assignment    34    14.10   
No Agency    34    14.11    Construction    34    14.12    Payment of Expenses
   34    14.13    Counterparts    34

 

vi



--------------------------------------------------------------------------------

LIST OF EXHIBITS, ATTACHMENT AND SCHEDULES

 

EXHIBITS    Exhibit A    General Assignment and Bill of Sale Exhibit B   
Assignment and Assumption Agreement Exhibit C    Domain Name Assignment
Agreement Exhibit D    Patent Assignment Agreement Exhibit E    Trademark
Assignment Agreement Exhibit F    Transition Services Agreement Exhibit G   
Form of Third Party Consent to Assignment of Assumed Contracts Exhibit H    Form
of Third Party Notification Letter ATTACHMENTS    Attachment 1.42(a)    Product
Specifications for bulk API Attachment 1.42(b)    Product Specification for Drug
Product Attachment 1.44    List of Raw Materials and WIP Attachment 2.1(a)   
List of Patents Attachment 2.1(b)    List of Licensed IP Rights Attachment
2.1(c)    List of Trademark Registrations Attachment 2.1(e)    List of
Registrations Attachment 2.1(l)    List of Tangible Assets Attachment 2.1(m)   
List of Domain Names Attachment 2.1(q)(1)    List of Shared Contracts Attachment
2.1(q)(2)    List of Assumed Contracts Attachment 4.2(a)    List of Third Party
Consents Attachment 5.1(a)    Business Employees DISCLOSURE SCHEDULES Schedule
6.3    Consents and Approvals Schedule 6.4    Title to Assets Schedule 6.5   
Patents Schedule 6.6    Trademarks Schedule 6.7    Registrations Schedule 6.8(a)
   Default under Assumed Contracts and Shared Contracts Schedule 6.8(b)    Third
Party Consents Schedule 6.9    Manufacturing Schedule 6.10    Registrations;
Regulatory Matters Schedule 6.11    Regulatory Status of Product Schedule 6.12
   Product Net Sales Schedule 6.14    Litigation Schedule 6.16(a)    Customers
and Suppliers Schedule 6.16(b)    Notice from Customers and Suppliers Schedule
6.17    Inventory



--------------------------------------------------------------------------------

Schedule 6.18    Employees Schedule 6.19    Insurance Schedule 6.20    Packaging
Inventory Schedule 6.21    Brokers and Finders (Seller) SCHEDULES    Schedule
7.6    Brokers and Finders (Buyer) Schedule 8.4    Shared Contracts

 

ii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of
December 14, 2007 (the “Effective Date”) between PDL BioPharma, Inc., a Delaware
corporation (“Seller”) and Otsuka Pharmaceutical Co., Ltd., a Japanese
corporation (“Buyer”).

RECITALS

A. Seller owns certain rights and assets related to the IV Busulfex® (busulfan)
product.

B. Seller desires to sell, and Buyer wishes to acquire, all right, title and
interest in and to the Assets (as defined below) used in the Business (as
defined below), upon the terms and conditions set forth in this Agreement, in
exchange for consideration consisting of cash and the assumption of certain
Liabilities in connection with the Business, and other terms and conditions as
set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties to this
Agreement agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Accounts Payable” shall mean all of Seller’s trade accounts payable, and
all notes payable by Seller created or arising in respect of the Product.

1.2 “Accounts Receivable” shall mean all of Seller’s trade accounts receivable,
and all notes receivable or evidences of indebtedness payable to Seller created
or arising in respect of the sale of the Product.

1.3 “Affiliate” with respect to any party means any entity that is directly or
indirectly controlling, controlled by or under common control with such party.

1.4 “API” shall mean the active pharmaceutical ingredient busulfan.

1.5 “Assets” shall have the meaning given in Article 2.

1.6 “Assumed Contracts” shall have the meaning given in Section 2.1(q) and shall
include the agreements, purchase orders and change orders listed in Attachment
2.1(q)(2).

1.7 “Books and Records” shall mean all pricing lists, material customer
correspondence and related material books and records used solely and
specifically with respect to the Business in the Territory by Seller or any of
Seller’s Affiliates.

 

1



--------------------------------------------------------------------------------

1.8 “Business” shall mean the business as conducted at the Closing Date by
Seller of using, making or having made, selling, marketing and supporting the
Product.

1.9 “Buyer Indemnitee(s)” shall have the meaning given in Section 13.2.

1.10 “Claim” shall have the meaning given in Section 13.3.

1.11 “Clinical Data” shall have the meaning given in Section 2.1(k).

1.12 “Closing” shall have the meaning given in Section 4.1.

1.13 “Closing Date” shall have the meaning given in Section 4.1.

1.14 “Closing Date Inventory Value Schedule” shall have the meaning given in
Section 3.1.

1.15 “Confidential Information” shall have the meaning ascribed to it in the
Confidentiality Agreement.

1.16 “Confidentiality Agreement” shall mean that certain Mutual Confidentiality
Agreement between Buyer and Seller dated September 6, 2007.

1.17 “Customer Orders” mean orders for Packaged Product from customers of Seller
or any of Seller’s Affiliates in the Territory.

1.18 “Drug Product” shall mean labeled or unlabelled vials containing API.

1.19 “Effective Date” shall mean the date first set forth in the opening
paragraph of this Agreement.

1.20 “Excluded Assets” shall have the meaning given in Section 2.2.

1.21 “Expiration Date” shall have the meaning given in Section 11.1.

1.22 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency or entity thereto that may be established hereafter which has
the responsibilities with respect to pharmaceutical products such as the
Product.

1.23 “FD&C Act” shall mean the Federal Food, Drug and Cosmetic Act, 21 USC § 321
et seq.

1.24 “Governmental Entity” shall mean any court, tribunal, arbitrator,
authority, agency, commission, regulatory, official or other instrumentality of
the government of the United States or of any foreign country, any state or any
political subdivision of any such government (whether state, provincial, county,
city, municipal or otherwise).

1.25 “HSR” shall mean the United States Hart-Scott-Rodino Antitrust Improvements
Act of l976, as amended, and related rules.

 

2



--------------------------------------------------------------------------------

1.26 “IND” shall mean investigational new drug application number IND 46,232,
initially filed September 16, 1994.

1.27 “Knowledge” shall mean, whenever any representation or warranty is made by
Seller or Buyer “to the Knowledge” of the Seller or Buyer, (i) the actual
knowledge of the officers of the Seller or Buyer, respectively, and (ii) the
knowledge that any such person referenced in clause (i) hereof, as a prudent
business person, would have obtained in the usual course of the performance of
his or her professional responsibilities to such party.

1.28 “Liabilities” shall mean liabilities of any kind or nature, primary or
secondary, direct or indirect, absolute or contingent, known or unknown,
liquidated or unliquidated, including but not limited to any liabilities for
claims of product liability, personal injury or death, liability in tort or
contract (including unripened liabilities due to past actions or sales),
indebtedness, and any FDA or other Governmental Entity action or notification,
and all costs and expenses (including reasonable attorneys’ fees), incurred in
connection with the defense of any such claims.

1.29 “Licensed IP Rights” shall have the meaning given in Section 2.1(b).

1.30 “Material Adverse Change” and “Material Adverse Effect” shall mean any
event or situation that has a material adverse change or effect, respectively,
on the operations, assets, Liabilities, results of operations, cash flows or
financial condition, or relations with material customers or material suppliers,
of the Business, taken as a whole, other than any such change or effect
resulting from or arising in connection with (i) the announcement, performance
or pendency of this Agreement or the transactions contemplated hereby,
(ii) changes or conditions affecting the pharmaceutical industry, generally,
(iii) changes in economic, regulatory or political conditions generally,
(iv) changes in financial markets, including prevailing interest rates or market
conditions; (v) developments or announcements, including product approvals and
clinical trial results with respect to competitive or potentially competitive
therapies or products, (vi) resignations or departures of employees engaged in
the Business, (vii) fluctuations in foreign currency exchange rates, (viii) any
failure to meet internal or published projections, estimates or forecasts of
revenues, earnings, development timelines or other measures of financial or
operating performance for any period, (ix) changes in applicable laws or
interpretations thereof by Governmental Entities or (x) changes or effects that
are the result of actions taken by Buyer that have an effect on the Business.

1.31 “Marketing and Promotional Documents” shall have the meaning given in
Section 2.1(i).

1.32 “NDA” shall mean new drug application number NDA 20-954, initially approved
February 4, 1999.

1.33 “Non Product-Specific Manufacturing Information” shall have the meaning
given in Section 2.1(g).

1.34 “Non-U.S. Marketing Approvals” shall have the meaning given in
Section 6.10.

1.35 “Notice of Objection” shall have the meaning given in Section 3.4.

 

3



--------------------------------------------------------------------------------

1.36 “Packaged Product” shall mean Product in the Product Inventory purchased by
Buyer hereunder that is packaged and labeled for sale to the end user.

1.37 “Packaging Inventory” shall have the meaning given in Section 2.1(o).

1.38 “Patents” shall have the meaning given in Section 2.1(a).

1.39 “Product” shall mean each presentation of any pharmaceutical preparation
(including formulation changes and production intermediates) containing the API,
whether registered, marketed or in development by Seller, as of the Closing
Date, including Product marketed under the name IV Busulfex® (busulfan).

1.40 “Product Inventory” shall mean all of the inventory owned by Seller of bulk
API, Packaged Product and Drug Product, in existence as of the Closing each of
which shall have a remaining shelf-life of at least six (6) months as of the
Closing Date.

1.41 “Product-Specific Manufacturing Information” shall have the meaning given
in Section 2.1(f).

1.42 “Product Specifications” shall mean the specifications for bulk API, and
for Drug Product, as set forth in Attachments 1.42 (a) and (b), respectively.

1.43 “Purchase Price” shall have the meaning given in Section 3.1.

1.44 “Raw Materials and WIP” shall mean all of the raw materials and work in
progress owned by Seller for use in the manufacture of the Product, in existence
as of the Closing, as identified in Attachment 1.44, each of which shall have a
remaining shelf-life of at least six (6) months as of the Closing Date.

1.45 “Registrations” shall have the meaning given in Section 2.1(e).

1.46 “Research and Development Materials” shall have the meaning given in
Section 2.1(h).

1.47 “SEC” shall mean the United States Securities and Exchange Commission.

1.48 “Seller Indemnitees” shall have the meaning given in Section 13.1.

1.49 “Shared Contracts” shall mean contracts and agreements to which Seller is a
party which relate to the Product or the Business, but also relate to other
products and businesses of Seller.

1.50 “Tangible Assets” shall have the meaning given in Section 2.1(l).

1.51 “Tax” and “Taxes” shall mean all present or future taxes, charges, fees,
levies, duties or other assessments including, without limitation, income,
excise, property, value added, real estate, sales, payroll, transfer, social
security and franchise taxes imposed by any federal, state, county, or local
government, or a subdivision or agency thereof. Such term shall include any
interest, penalties, or additions payable in connection with such taxes,
charges, fees, levies, duties, or other assessments.

 

4



--------------------------------------------------------------------------------

1.52 “Territory” shall mean all the countries in the world.

1.53 “Third Party Accounting Firm” shall have the meaning given in Section 3.4.

1.54 “Trademarks” shall mean all trademarks, service marks, trade names, names,
slogans, taglines, logos, design marks, trade dress, product designs, and
product packaging, including all applications for and registrations of the
foregoing, and including those at common law that are related to the Product.

1.55 “Trademark Registrations” shall have the meaning given in Section 2.1(c).

1.56 “Transition Services Agreement” shall mean the agreement entered into by
Buyer and Seller relating to the transition of the Business, whereby Seller
shall provide certain regulatory, supply chain management, intellectual
property, product development and other services to Buyer, to the extent and for
the periods of time and at the costs as specified therein.

1.57 “Worldwide Safety Reports” shall have the meaning given in Section 2.1(j).

ARTICLE 2

TRANSFER OF ASSETS; LICENSE AND SUBLICENSE

2.1 Purchase and Sale of Assets . Subject to the terms and conditions of this
Agreement, Seller shall sell, transfer, assign, convey, deliver, license or
sublicense, as specified below, to Buyer; or shall cause to be sold,
transferred, assigned, conveyed, delivered, licensed or sublicensed, as
specified below, to Buyer, and Buyer shall acquire all of Seller’s right, title
and interest in and to the property and assets of Seller identified in this
Section 2.1 (collectively, the “Assets”).

(a) Patents. Upon Closing, Seller shall sell, transfer, assign, convey and
deliver; or shall cause to be sold, transferred, assigned, conveyed and
delivered to Buyer, all of Seller’s rights, title and interest in and to the
patent filings listed in Attachment 2.1(a) (the “Patents”), including any
patents of addition, re-examinations, reissues, extensions, granted
supplementary protection certifications, substitutions, confirmations,
registrations, revalidations, revisions, additions and the like, of or to said
Patents and any and all divisionals, continuations and continuations-in-part,
and any patents issuing therefrom. Seller hereby retains a royalty-free right
and license, including the right to sublicense, under the Patents, solely to the
extent necessary for, and solely for the purposes of, performing Seller’s
obligations under this Agreement and the Transition Services Agreement and only
until the completion of Seller’s obligations hereunder and thereunder.

(b) Licensed IP and Know-How . Upon Closing, and Buyer’s assumption of the
Assumed Contracts, Seller shall transfer, assign, convey and deliver; or shall
cause to be sold, transferred, assigned, conveyed and delivered to Buyer, all of
Seller’s rights under the patent rights listed in Attachment 2.1(b) (the
“Licensed IP Rights”), and all of Seller’s rights under all patents, know how
and other intellectual property rights contained in the license

 

5



--------------------------------------------------------------------------------

agreements included as part of the Assumed Contracts, subject to any
restrictions and obligations in such license agreements. Seller hereby retains a
royalty-free right and license under the Licensed IP Rights for use in the
Business, solely to the extent necessary for, and solely for the purposes of,
performing Seller’s obligations under this Agreement and the Transition Services
Agreement, and only until the completion of Seller’s obligations hereunder and
thereunder.

(c) Trademark Registrations . Upon Closing, Seller shall sell, transfer, assign,
convey and deliver; or shall cause to be sold, transferred, assigned, conveyed
and delivered to Buyer, all of Seller’s rights, title and interest in and to the
Trademarks, trademark registrations and applications which are identified in
Attachment 2.1(c), together with (i) all common law rights to the Trademarks,
(ii) the goodwill of the Business symbolized by the Trademarks, (iii) all causes
of actions, claims and demands or other rights for, or arising from any
infringement, dilution, unfair competition, or other violation, including past
infringement, dilution, unfair competition, or other violation, of the
Trademarks, and (iii) all rights corresponding thereto throughout the world (the
“Trademark Registrations”). No rights under any other names are transferred to
Buyer hereunder.

(d) Copyrights . Upon Closing, Seller shall sell, transfer, assign, convey and
deliver; or shall cause to be sold, transferred, assigned, conveyed and
delivered to Buyer, all of Seller’s rights, title and interest in and to the
copyrights, including all related registrations, applications and common law
rights, in any labels, product marketing materials or other copyrighted works
related to the Product and used in the Business.

(e) Registrations . Upon Closing, Seller shall sell, transfer, assign, convey
and deliver; or shall cause to be sold, transferred, assigned, conveyed and
delivered to Buyer, solely to the extent saleable, transferable, assignable,
conveyable or deliverable under applicable law, all of Seller’s rights, title
and interest in and to the regulatory files and approvals, registrations and
governmental authorizations, each NDA, each IND, compliance notices, licenses
and permits, and any applications to the FDA or the comparable foreign law or
bodies in effect or pending at the Closing Date, and all materials and
information relating to the FDA and other Governmental Entity approvals for the
Product in the Business held by Seller, the same being identified in Attachment
2.1(e), and all information contained therein (the “Registrations”).

(f) Product-Specific Manufacturing Information . Upon Closing, Seller shall
sell, transfer, assign, convey and deliver; or shall cause to be sold,
transferred, assigned, conveyed and delivered to Buyer all of Seller’s rights,
title and interest in and to all of Seller’s manufacturing information (the
“Product-Specific Manufacturing Information”) used solely and exclusively in the
Business. Seller shall retain a non-exclusive license to use Product-Specific
Manufacturing Information, solely for purposes of fulfilling its obligations
under this Agreement and the Transition Services Agreement, and only until
completion of Seller’s obligations hereunder and thereunder.

(g) Non Product-Specific Manufacturing Information . Upon Closing, Seller shall
grant, or shall cause to be granted to Buyer, a perpetual, paid up, irrevocable,
royalty-free, non-exclusive license, with the right to sublicense, to use, only
in the Business, any manufacturing information that is used by Seller both in
the Business and also in other business activities of Seller (the “Non-Product
Specific Manufacturing Information”). Seller shall retain a non-exclusive
license to use Non-Product-Specific Manufacturing Information in other business
activities of Seller.

 

6



--------------------------------------------------------------------------------

(h) Research and Development Materials . Upon Closing, Seller shall sell or
shall cause to be sold, and shall promptly deliver or cause to be delivered to
Buyer, copies of research and development reports and disclosure memoranda owned
or controlled by Seller or its Affiliates and any of their respective agents,
solely to the extent relating exclusively to the Business (the “Research and
Development Materials”).

(i) Marketing and Promotional Documents . Upon Closing, Seller shall sell, or
shall cause to be sold, and shall thereafter promptly deliver or cause to be
delivered to Buyer, hard copies and an electronic copy existing and in use as of
the Closing Date of the marketing and promotional documents owned by Seller or
its Affiliates, such as customer lists, marketing and promotional plans,
documents and materials, field force training manuals and materials, and the
like, solely to the extent relating exclusively to the Business (the “Marketing
and Promotional Documents”). Buyer’s use of the Marketing and Promotional
Documents shall be subject to Section 10.6.

(j) Worldwide Safety Reports . Upon Closing, Seller shall sell, transfer,
assign, convey and deliver or shall cause to be sold, transferred, assigned,
conveyed and delivered to Buyer, a copy of all worldwide safety reports in the
possession of Seller or its Affiliates with respect to the API or the Product in
existence as of the Closing (the “Worldwide Safety Reports”).

(k) Clinical Data . Upon Closing, Seller shall sell, transfer, assign, convey
and deliver or shall cause to be sold, transferred, assigned, conveyed and
delivered to Buyer, a copy of all clinical data contained in Seller’s databases
referring to the API or the Product (the “Clinical Data”).

(l) Tangible Assets . Upon Closing, Seller shall sell, transfer, assign, convey
and deliver or shall cause to be sold, transferred, assigned, conveyed and
delivered to Buyer, certain tangible assets, as listed in Attachment 2.1(l) (the
“Tangible Assets”).

(m) Domain Names . Upon Closing, Seller shall sell, transfer, assign, convey and
deliver or shall cause to be sold, transferred, assigned, conveyed and delivered
to Buyer, all of Seller’s rights, title and interest in and to the domain names
listed in Attachment 2.1(m) (collectively, the “Domain Names”).

(n) Product Inventory . Upon Closing, Seller shall sell, transfer, assign,
convey and deliver or shall cause to be sold, transferred, assigned, conveyed
and delivered to Buyer, the Product Inventory.

(o) Packaging Inventory . Upon Closing, Seller shall sell, transfer, assign,
convey and deliver or shall cause to be sold, transferred, assigned, conveyed
and delivered to Buyer, all packaging material for the Product, including all
package labels and product inserts used in connection with the Product owned or
controlled by Seller as of the Closing (the “Packaging Inventory”).

 

7



--------------------------------------------------------------------------------

(p) Raw Materials and WIP . Upon Closing, Seller shall sell, transfer, assign,
convey and deliver or shall cause to be sold, transferred, assigned, conveyed
and delivered to Buyer, the Raw Materials and WIP.

(q) Assumed Contracts . Upon Closing, except as otherwise provided in
Section 8.4 with respect to the Shared Contracts listed in Attachment 2.1(q)(1),
Seller shall sell, transfer, assign, convey and deliver or shall cause to be
sold, transferred, assigned, conveyed and delivered to Buyer, all rights and
benefits of Seller in existence as of the Closing Date arising after the Closing
Date under the contracts listed in Attachment 2.1(q)(2) (the “Assumed
Contracts”), including, any intellectual property rights therein.

(r) Books and Records . Upon Closing, Seller shall deliver to Buyer, copies of
all Books and Records.

(s) Customer Orders . Upon Closing, Seller shall sell, transfer, assign, convey
and deliver or shall cause to be sold, transferred, assigned, conveyed and
delivered to Buyer, all unfilled Customer Orders as of the Closing Date (i.e.
Customer Orders to the extent that (i) the Packaged Products at issue have not
been shipped to the applicable customer as of the Closing Date and (ii) Buyer
(rather than Seller or any of its Affiliates) would be paid by the applicable
customer after shipment by Buyer following the Closing Date), a list of which
shall be provided to Buyer within ten (10) business days after the Closing Date.

2.2 Excluded Assets . Buyer hereby acknowledges that Seller is not transferring
hereunder any assets, rights or interests of Seller (collectively, the “Excluded
Assets”) not specifically set forth in Section 2.1, including, without
limitation:

(a) any contracts or agreements with any third party that are not Assumed
Contracts;

(b) any assets or rights used solely in the research, development, manufacture,
control, packaging or release, marketing or sale of products other than the
Product;

(c) any assets or rights, including without limitation, technical information
and intellectual property, that are not used exclusively in the Business and are
used in other business activities of Seller; provided that Seller’s failure to
sell and transfer such assets or rights to Buyer would not have any adverse
effect on Buyer’s ability to operate the Business;

(d) equipment, computer software, and computer hardware, except as listed on
Attachment 2.1(l);

(e) all Accounts Receivable arising prior to the Closing Date; and

(f) Corporate records (financial records, internal correspondence, formation
documents, stock records, board resolutions and minutes, and the like).

2.3 Assumed Liabilities . Buyer shall assume and agree to honor, pay and
discharge when due only the following Liabilities of Seller (the “Assumed
Liabilities”):

 

8



--------------------------------------------------------------------------------

(a) all Liabilities of Seller under the Assumed Contracts, but only to the
extent such Liabilities arise from any event, circumstance or condition
occurring after the Closing Date;

(b) all Liabilities of Seller under the Registrations to be performed on or
after the Closing Date, but only to the extent such Liabilities relate to any
event, circumstances or conditions occurring after the Closing Date; and

(c) all other Liabilities solely to the extent such Liabilities are incurred or
relate to actions or activities occurring after the Closing Date (other than the
Excluded Liabilities listed in Section 2.4) arising out of or related to the
Assets, including, without limitation, any product liability, product warranty,
product return, charge-back, rebate or Medicaid, Medicare or other
reimbursements, or similar claim, related to the Product sold after the Closing
Date.

2.4 Excluded Liabilities . The Excluded Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by Seller. The “Excluded Liabilities” shall mean every Liability of Seller other
than the Assumed Liabilities, including, without limitation:

(a) all Taxes that result from or have accrued in connection with the operation
of the Business prior to the Closing Date;

(b) any Liability or obligation of Seller of any nature owed to any employees,
directors, former employees, agents or independent contractors, whether or not
employed by Buyer after the Closing, that (A) arises out of or relates to the
employment or service provider relationship between Seller and any such
individual(s) (including, but not limited to, claims for compensation,
discrimination, harassment, or retaliation); or (B) arises out of or relates to
events or conditions occurring on or before the Closing Date (including the
transactions contemplated by this Agreement);

(c) all Accounts Payable arising prior to the Closing Date;

(d) Liabilities of Seller relating to actions or activities of Seller or its
Affiliates or any of their respective employees or agents relating to the
Business that occurred prior to the Closing Date;

(e) Liabilities of Seller under the Assumed Contracts that were incurred or
arose prior to the Closing Date;

(f) Liabilities of Seller under the Shared Contracts that relate to products or
businesses of Seller other than the Product or the Business or that arose prior
to the Closing Date; and

(g) Liabilities of Seller relating to or arising under this Agreement.

2.5 Risk of Loss . All risk of loss with respect to the Assets (whether or not
covered by insurance) shall be on Seller up to the time of Closing, whereupon
such risk of loss shall pass to Buyer.

 

9



--------------------------------------------------------------------------------

2.6 Taxes . All applicable sales, transfer, documentary, use, stamp, filing,
recording, conveyance, excise, mortgage, intangible, documentary recording taxes
and other taxes and fees that may be levied on the sale, assignment, transfer or
delivery of the Assets to be sold and transferred as provided in this Agreement
shall be borne by the parties equally. The parties shall cooperate with each
other and use commercially reasonable efforts to minimize such Taxes.

ARTICLE 3

CONSIDERATION

3.1 Purchase Price . On the Closing Date, in consideration of Seller’s sale of
the Assets to Buyer, Buyer will assume the Assumed Liabilities and pay to Seller
an aggregate purchase price in the amount equal to Two Hundred Million Dollars
($200,000,000) plus a payment equal to Seller’s cost of goods as determined
using Seller’s internal accounting practice and specified in a schedule (the
“Closing Date Inventory Value Schedule”) to be provided by Seller to Buyer three
(3) days prior to Closing for all Product Inventory and Raw Materials and WIP,
as may be adjusted pursuant to Section 3.4 hereof (collectively, the “Purchase
Price”).

3.2 Method of Payment . The payment to be made pursuant to Section 3.1 shall be
made by wire transfer in immediately available funds to such account as Seller
shall have designated to Buyer in writing not less then two (2) business days
prior to the Closing Date, and any such payment shall be deemed to have been
paid when recorded in the proper account.

3.3 Allocation of Purchase Price . Prior to Closing, Buyer and Seller will make
reasonable efforts to agree on an allocation of the Purchase Price among the
Assets in a manner that is consistent with the principles of Section 1060 of the
Internal Revenue Code of 1986, as amended, or any successor provision of any
future tax law, or any comparable provision of state, local or foreign tax law.
Buyer and Seller will (i) act in accordance with the allocation in the
preparation of financial statements and the preparation and filing of all Tax
returns (including the preparation and filing of IRS Form 8594) and (ii) take no
position inconsistent with the allocation for all Tax purposes, unless required
to do so by a taxing authority. In the event that such allocation is disputed by
any taxing authority, the party receiving notice of the dispute shall promptly
notify the other party hereto and shall forward to such other party copies of
all correspondence with such taxing authority in respect of such disputed
allocation.

3.4 Product Inventory, Raw Materials and WIP Adjustment . During the thirty
(30) day period following the Closing Date, Buyer shall be permitted to review
Seller’s Books and Records reasonably necessary for the preparation of the
Closing Date Inventory Value Schedule. The Closing Date Inventory Value Schedule
shall become final and binding upon Buyer and Seller at the end of such thirty
(30) day period, unless Buyer objects to the Closing Date Inventory Value
Schedule, in which case it shall send written notice (the “Notice of Objection”)
to Seller within such period, setting forth in specific detail the basis for its
objection and its proposal for any adjustments to the Closing Date Inventory
Value Schedule. If a timely Notice of Objection is received by Seller, then the
Closing Date Inventory Value Schedule shall become final and binding (except as
provided below with respect to resolution of disputes) on Seller and Buyer on
the first to occur of (i) the date Seller and Buyer resolve in writing any
differences they have with respect to the matters specified in the Notice of
Objection and (ii) the date all matters in dispute are finally resolved in
writing by the Third Party Accounting Firm (as defined below),

 

10



--------------------------------------------------------------------------------

in each case as provided below. Seller and Buyer shall seek in good faith to
reach agreement as to any such proposed adjustment or that no such adjustment is
necessary within ten (10) days following receipt of the Notice of Objection. If
agreement is reached in writing within such ten (10) day period as to all
proposed adjustments, or that no adjustments are necessary, the parties shall
revise and finalize the Closing Date Inventory Value Schedule accordingly. If
Seller and Buyer are unable to reach agreement within ten (10) days following
receipt of the Notice of Objection, then such certified public accounting firm
of national reputation other than the auditors of Seller and Buyer as agreed
upon by Seller and Buyer (the “Third Party Accounting Firm”) shall be engaged at
that time to review the Closing Date Inventory Value Schedule, and shall make a
determination as to the resolution of any adjustments. The determination of the
Third Party Accounting Firm shall be delivered as soon as practicable following
engagement of the Third Party Accounting Firm, but in no event more than thirty
(30) days thereafter, and shall be final, conclusive and binding upon Seller and
Buyer and the parties shall revise the Closing Date Inventory Value Schedule
accordingly. Seller, on the one hand, and Buyer, on the other hand, shall each
pay one-half of the cost of the Third Party Accounting Firm. Within ten
(10) days of the date on which the Closing Date Inventory Value Schedule becomes
final and binding on Seller and Buyer, Buyer shall pay Seller the difference
between the amount paid by Buyer as set forth on the Closing Date Inventory
Value Schedule on the Closing Date and the final Closing Date Inventory Value
Schedule to Seller as adjusted pursuant to this Section 3.4, if positive, and
Seller shall pay such difference to Buyer, if negative. Any payment to be made
pursuant to this Section 3.4 shall be made by wire transfer in immediately
available funds to such account as the party receiving the payment shall have
designated to other party in writing not less than two (2) business days prior
to the date of such payment. Any payment pursuant to this Section 3.4 shall be
an adjustment to the Purchase Price.

ARTICLE 4

CLOSING

4.1 Closing . The Closing of the sale of the Assets and the consummation of the
other transactions contemplated hereby shall be held at the offices of Seller
(the “Closing”) as promptly as practicable, but no later than the date five
(5) business days after all conditions (other than the respective delivery
obligations of the parties) hereto have been satisfied or waived, or at such
other time or date as may be agreed to by the parties to this Agreement (the
“Closing Date”).

4.2 Actions at Closing . At the Closing, transfer of the Assets to Buyer will be
effected by Seller pursuant to such good and sufficient instruments of
conveyance, transfer and assignment as shall be necessary to transfer to Buyer
good and valid title to the Assets.

(a) Deliveries by Seller at Closing. The purchase of the Assets by Buyer in
accordance with the terms of this Agreement are subject to Seller’s delivery to
Buyer at the Closing of the following instruments, documents, agreements and
certificates:

i. the General Assignment and Bill of Sale substantially in the form attached
hereto as Exhibit A (the “Bill of Sale”), duly executed by Seller;

 

11



--------------------------------------------------------------------------------

ii. a counterpart of the Assignment and Assumption Agreement substantially in
the form attached hereto as Exhibit B (the “Assignment and Assumption
Agreement”), duly executed by Seller;

iii. the Domain Name Assignment Agreement substantially in the form attached
hereto as Exhibit C (the “Domain Name Assignment Agreement”), duly executed by
Seller;

iv. the Patent Assignment Agreement substantially in the form attached hereto as
Exhibit D (the “Patent Assignment Agreement”), duly executed by Seller;

v. the Trademark Assignment Agreement substantially in the form attached hereto
as Exhibit E (the “Trademark Assignment Agreement”), duly executed by Seller;

vi. a counterpart of the Transition Services Agreement substantially in the form
attached hereto as Exhibit F, duly executed by Seller;

vii. the Product-Specific Manufacturing Information, the Non-Product Specific
Manufacturing Information, and an unredacted, fully executed copy of each of the
Assumed Contracts and the Shared Contracts;

viii. the Third Party Consents in substantially the form attached hereto as
Exhibit G signed by the parties set forth in Attachment 4.2(a);

ix. such other documents and agreements as may be necessary to effect the
transactions contemplated by this Agreement;

x. a certificate executed by a duly authorized officer of Seller certifying that
(i) each of the representations and warranties of Seller set forth in Article 6
that is not subject to materiality qualifications was true and correct in all
material respects at and as of the Closing Date as though then made and as
though the Closing Date had been substituted for the Effective Date of this
Agreement throughout such representations and warranties (without taking into
account any disclosures by Seller of discoveries, events or occurrences arising
on or after the Effective Date), except that any such representation or warranty
made as of a specified date (other than the Effective Date) shall only need to
have been true on and as of such date, (ii) each of the representations and
warranties of Seller set forth in Article 6 that is subject to materiality
qualifications was true and correct in all respects at and as of the Closing
Date as though then made and as though the Closing Date had been substituted for
the Effective Date of this Agreement throughout such representations and
warranties (without taking into account any disclosures by Seller of
discoveries, events or occurrences arising on or after the Effective Date),
except that any such representation or warranty made as of a specified date
(other than the Effective Date) shall only need to have been true on and as of
such date and (iii) all of the terms, covenants and conditions of this Agreement
to be complied with and performed by Seller, at or prior to the Closing have
been duly complied with and performed in all material respects (the “Seller
Compliance Certificate”); and

xi. a certificate of the Secretary of Seller, in form and substance reasonably
satisfactory to Buyer, as to the authenticity and effectiveness of the actions
of the

 

12



--------------------------------------------------------------------------------

board of directors of Seller authorizing this Agreement and the transactions
contemplated in this Agreement.

(b) Deliveries by Buyer at Closing. The sale of the Assets by Seller in
accordance with the terms of this Agreement are subject to Buyer’s delivery to
Seller at the Closing of the following instruments, agreements and certificates:

i. the Purchase Price.

ii. a counterpart of the Assignment and Assumption Agreement, duly executed by
Buyer;

iii. a counterpart of the Transition Services Agreement, duly executed by Buyer;

iv. a certificate executed by a duly authorized officer of Buyer certifying that
(i) each of the representations and warranties of Buyer set forth in Article 7
that is not subject to materiality qualifications was true and correct in all
material respects at and as of the Closing Date as though then made and as
though the Closing Date had been substituted for the Effective Date of this
Agreement throughout such representations and warranties (without taking into
account any disclosures by Buyer of discoveries, events or occurrences arising
on or after the Effective Date), except that any such representation or warranty
made as of a specified date (other than the Effective Date) shall only need to
have been true on and as of such date, (ii) each of the representations and
warranties of Buyer set forth in Article 7 that is subject to materiality
qualifications was true and correct in all respects at and as of the Closing
Date as though then made and as though the Closing Date had been substituted for
the Effective Date of this Agreement throughout such representations and
warranties (without taking into account any disclosures by Buyer of discoveries,
events or occurrences arising on or after the Effective Date), except that any
such representation or warranty made as of a specified date (other than the
Effective Date) shall only need to have been true on and as of such date, and
(iii) all of the terms, covenants and conditions of this Agreement to be
complied with and performed by Buyer, at or prior to the Closing have been duly
complied with and performed in all material respects (the “Buyer Compliance
Certificate”); and

v. a certificate of the Secretary of Buyer, in form and substance reasonably
satisfactory to Seller, as to the authenticity and effectiveness of the actions
of the board of directors (and shareholders, if applicable) of Buyer authorizing
this Agreement and the transactions contemplated in this Agreement.

ARTICLE 5

EMPLOYMENT MATTERS

5.1 Employees .

(a) Notwithstanding the provisions of the Confidentiality Agreement, Buyer shall
have the right prior to Closing to contact the employees of Seller currently
employed in the Business, who are identified on Attachment 5.1(a) (each, a
“Business Employee”), and to discuss possible terms of employment with such
Business Employees and Buyer may make offers of

 

13



--------------------------------------------------------------------------------

employment, contingent on the Closing, to any of such Business Employees in its
discretion. Buyer shall deliver to Seller a list of the Business Employees to
whom Buyer has or intends to make offers of employment (each, an “Identified
Employee”) at least fifteen (15) days prior to the date of the Closing.

(b) Seller shall take all action necessary to give any notification required by
the Worker Adjustment and Retraining Notification Act (“WARN”), comply with any
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985 and
pay any and all severance, vacation, paid time off, unpaid wages, unpaid
bonuses, unpaid commissions or other sums that may be due to Business Employees
in connection with their termination of employment with Seller, if any, or
otherwise pursuant to the terms of any of Seller’s employee benefit plan. Buyer
shall provide to Seller in a timely manner any information reasonably necessary
to determine whether an Identified Employee has been offered employment in a
comparable position and such other information as is reasonably necessary for
Seller to comply with its obligations, if any, under WARN or any similar state
law, rule or regulation with respect to Seller’s termination of the employment
of any Business Employees.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER

Subject to the exceptions and disclosures listed in the Disclosure Schedule,
Seller represents and warrants to Buyer with respect to the Assets as set forth
in this Article 6. The Disclosure Schedule modifies, varies and qualifies the
representations and warranties contained in this Article 6, and there shall be
no breach or deemed breach of any of such representations or warranties in
respect of any of the matters disclosed in the Disclosure Schedule (including
the attachments and exhibits thereto). Subject to the foregoing and except as
set forth in the Disclosure Schedule attached hereto, Seller represents and
warrants to Buyer as of the Effective Date as follows:

6.1 Organization and Authority . Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
corporate power and authority to execute and consummate this Agreement, and such
other instruments, agreements and transactions as may be contemplated hereunder
and thereunder. Seller has all requisite corporate power and authority and all
authorizations, licenses, permits and certifications necessary to carry on the
Business as now being conducted and to own, lease and operate the Assets. Seller
is qualified as a foreign corporation to do business in every jurisdiction in
which the nature of its business or its ownership of property requires it to be
qualified and in which the failure to be so qualified would have a Material
Adverse Effect. All corporate acts and other proceedings required to be taken by
or on the part of Seller to authorize Seller to execute, deliver and perform
this Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder, have been duly and properly taken. This Agreement has
been duly executed and delivered by Seller and constitutes legal, valid and
binding obligations of Seller enforceable in accordance with its terms, except
as such enforceability may be subject to or limited by (i) applicable
bankruptcy, reorganization, insolvency, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and (ii) the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in law or equity.

 

14



--------------------------------------------------------------------------------

6.2 No Violation or Conflict . The execution and delivery by Seller of this
Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder, and the consummation by Seller of the transactions
contemplated hereby and thereunder will not (i) violate any law, statute, rule
or regulation or judgment, order, writ, injunction or decree of any Governmental
Entity applicable to Seller, or (ii) conflict with, result in any breach of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under the Certificate of Incorporation or bylaws of
Seller or any agreement to which Seller is a party, except for such violations,
conflicts, breaches or defaults which individually or in the aggregate have not
had and would not reasonably be expected to have a Material Adverse Effect, or
(iii) materially interfere with Seller’s performance of its obligations
hereunder or Buyer’s ability to own the Assets or operate the Business.

6.3 Consents and Approvals . Except as set forth in Schedule 6.3 of the
Disclosure Schedule, no notice to, declaration, filing or registration with, or
authorization, consent or approval of, or permit from, any Governmental Entity,
or any other person or entity, is required to be made or obtained by Seller in
connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby, except with respect to
the HSR Filing and any declarations, filings, registrations, authorizations,
consents, approvals or permits which if not obtained or made have not had and
would not reasonably be expected to have individually or in the aggregate a
Material Adverse Effect or materially interfere with Seller’s performance of its
obligations hereunder or Buyer’s ability to own the Assets or operate the
Business.

6.4 Title to Assets . Seller has good, valid and marketable title to all the
Assets, and Seller shall sell, assign, transfer, convey and deliver good, valid
and marketable title at Closing, free and clear of any and all liens,
encumbrances, charges, claims, pledges, or security interests of any kind
(including those of secured parties). Except as set forth in Schedule 6.4 of the
Disclosure Schedule, Seller beneficially owns all of the right, title or other
interests to be transferred to Buyer hereunder with respect to all the Assets,
and none of the Assets is leased, rented, licensed, or otherwise not owned by
Seller.

6.5 Patents . Seller has the right to assign to Buyer the licenses and rights
required to be assigned to Buyer under the Licensed IP Rights pursuant to
Section 2.1(b). To the Knowledge of Seller, there are no claims, demands, or
proceedings instituted pending or threatened in writing by any party pertaining
to or challenging any Patent or any patent included within the Licensed IP
Rights. The Patents and the patents included within the Licensed IP Rights,
constitute all of the patents required by Seller to operate the Business as
operated by Seller on the Effective Date. To the Knowledge of Seller, the
inventorship of the patents and patent applications within the Licensed IP
Rights is true and correct as of the Effective Date. To the Knowledge of Seller,
there are no unlicensed third party patents that cover technology used in the
Business (the “Technology”). Seller has not received any warnings, written or
oral, nor is it aware that the Technology infringes any third party patent
rights. Seller has an exclusive license to the Licensed IP Rights for the
Territory, except for Australia. Except as set forth in Schedule 6.5 of the
Disclosure Schedule, to the Knowledge of Seller, there is no law, contract or
arrangement that would prevent Seller from assigning the Licensed IP Rights to
Buyer or that would interfere with Buyer’s use of such Licensed IP Rights or its
ability to operate the Business. To the Knowledge of Seller, the Patent and
Technology License Agreement, dated as

 

15



--------------------------------------------------------------------------------

of February 4, 1994, between Orphan Medical and the University of Texas and the
University of Houston listed on Attachment 2.1(q)(2), and the patents licensed
under such agreement are not subject to the provisions of the Bayh-Dole Act of
1980, as amended.

6.6 Trademarks . Seller owns the Trademarks set forth on Attachment 2.1(c). All
Trademarks have been duly maintained by Seller. There are no claims, demands, or
proceedings instituted, pending or, to the Knowledge of Seller, threatened in
writing by any third party pertaining to or challenging the Trademark
Registrations and Domain Names. Except as set forth in Schedule 6.6 of the
Disclosure Schedule, there are no settlement agreements, coexistence agreements,
consents, licenses, assignments, security agreements, judgments, consent decrees
or judicial or administrative decisions relating to the Trademark Registrations
and Domain Names. The Trademarks constitute all of the trademarks required by
Seller to operate the Business as it is operated by Seller on the Effective
Date.

6.7 Registrations . All Registrations held by Seller in the Territory with
respect to the Product are listed on Attachment 2.1(e). The Registrations are in
the name of Seller. The Seller has or, with respect to the distribution or sale
of the Product in jurisdictions in the Territory outside the United States and
Canada, to the Knowledge of Seller, Seller’s agents, have all licenses, permits,
approvals, qualifications, authorizations or requirements of any Governmental
Entity in the Territory required by Seller to operate the Business as operated
by Seller immediately prior to the Effective Date.

6.8 Assumed Contracts . The Assumed Contracts and the Shared Contracts are set
forth on Attachment 2.1(q)(2) and Attachment 2.1(q)(1), respectively. Seller has
made available to Buyer complete and correct copies of the Assumed Contracts and
the Shared Contracts. All the Assumed Contracts and Shared Contracts are in full
force and effect and are valid, binding and enforceable in accordance with their
terms by and against Seller, except as such enforceability may be subject to or
limited by (i) applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting the enforcement of creditors’ rights generally; and
(ii) the rules governing the availability of specific performance, injunctive
relief or other equitable remedies and general principles of equity, regardless
of whether considered in a proceeding in law or equity; provided that there may
be Assumed Contracts that have expired by their terms, but contain surviving
rights or Liabilities that will be assumed by Buyer as provided in Section 2.3.
There is not, under any of the Assumed Contracts or any of the Shared Contracts,
any existing breach, default or event of default by Seller, except for
declarations, filings, registrations, authorizations, consents, approvals or
permits which if not obtained or made have not had and would not reasonably be
expected to have individually or in the aggregate a Material Adverse Effect or
materially interfere with Buyer’s ability to own the Assets or operate the
Business. Schedule 6.8 of the Disclosure Schedule sets forth a list of all
Assumed Contracts which require the consent or waiver of any party to such
Assumed Contract as a result of the transactions contemplated hereby (the “Third
Party Consents”). The Assumed Contracts and the Shared Contracts constitute all
of the contracts required by Seller to operate the Business as operated by
Seller on the Effective Date.

6.9 Manufacturing . The manufacturing agreements listed in Schedule 6.9(a) of
the Disclosure Schedule constitute all of the supply and manufacturing
agreements related to the Product and the Business. Except as set forth in
Schedule 6.9(b) of the Disclosure Schedule,

 

16



--------------------------------------------------------------------------------

Seller has not received any notice, and is not aware of any facts, including
without limitation those related to actions or threatened actions by any
Governmental Entity, that would cause it to believe, that (i) any of such supply
and manufacturing agreements will terminate or (ii) supply of API or Product
will be interrupted or terminated.

6.10 Registrations; Regulatory Matters . Schedule 6.10 of the Disclosure
Schedule sets forth all marketing approvals or pricing approvals in
jurisdictions outside the United States relating to the Product which are not
owned by Seller or its Affiliates (the “Non-U.S. Marketing Approvals”). All of
the Registrations set forth on Attachment 2.1(e) and the Non-U.S. Marketing
Approvals set forth in Schedule 6.10 are valid and in full force and effect as
of the Effective Date. Seller has furnished Buyer with access to a complete copy
of the NDA, including all amendments and supplements thereto, and has provided
Buyer with opportunity to review and evaluate the NDA and its regulatory status.
Each of the NDA, Registrations and Non-U.S. Marketing Approvals has been
approved by the FDA or other relevant Governmental Entity, as the case may be,
and each of the NDA, Registrations and Non-U.S. Marketing Approvals is in good
standing with the FDA or other relevant Governmental Entity, as the case may be.
The NDA and Registrations in Attachment 2.1(e) are owned exclusively by Seller.
All of the Non-U.S. Marketing Approvals are owned by distributors of Seller and
Seller has the rights to each such Non-U.S. Marketing Approval as provided in
the relevant distribution agreement included within the Assumed Contracts. There
is no action or proceeding by any Governmental Entity pending or, to the
Knowledge of Seller as of the Closing Date, threatened seeking the revocation or
suspension of any NDA, Registration or Non-U.S. Marketing Approval relating to
the manufacture or sale of the marketed Product in the Territory.

6.11 Regulatory Status of Product . There have been no recalls, withdrawals, or
market replacements of the Product in the Territory in the past two (2) years.

6.12 Product Net Sales . Seller’s net sales of Product as set forth on Schedule
6.12, for the periods specified in Schedule 6.12 are accurate and were
determined in accordance with United States generally accepted accounting
principles, consistently applied.

6.13 Violations of Law . The utilization of the Assets and the conduct of the
Business by Seller and its Affiliates and their respective agents and employees
do not violate any applicable law, governmental specification, authorization or
requirement or any decree, judgment, order or similar restriction binding on the
Seller or any of its Affiliates in any material respect. Seller has not received
notice of any Governmental Entity investigation, claim or proceeding concerning
compliance matters relating to the Product or the Business, or the business
practices of Seller or any of its Affiliates or any of their respective agents
or employees, including without limitation business practices related to the
pricing, promotion and manufacturing of the Product.

6.14 Litigation . Neither the Assets, the Product nor the Business is the
subject of any outstanding judgment, order, writ, injunction or decree of any
court, arbitrator or administrative or Governmental Entity limiting, restricting
or affecting the Assets, the Product or the Business in any material aspect.
Except as set forth on Schedule 6.14, there are no claims, suits, proceedings
pending or, to the Knowledge of Seller, threatened in writing against Seller or
any

 

17



--------------------------------------------------------------------------------

of its Affiliates or any of their respective agents or employees with respect to
the Assets, Product, Business or transactions contemplated in this Agreement.

6.15 Taxes . As of the Effective Date, there are no, and, at the Closing, there
will not be, any liens for Taxes accrued upon the Assets prior to the Closing.
Any and all Taxes related to the Business, to the extent accrued prior to the
Closing, have been or will be, when due, paid by Seller.

6.16 Customers and Suppliers . Schedule 6.16(a) of the Disclosure Schedule lists
the ten (10) largest customers and suppliers of Seller relating to the Business
for the fiscal year ended December 31, 2006 and for the ten-month period ended
October 31, 2007 and sets forth opposite the name of each such customer or
supplier the approximate percentage of gross sales attributable from such
customers or cash payments attributable to such suppliers, and unit sales for
each such customer, for each such period, and with respect to the customers, the
portion of the Territory covered by such customer. Except as set forth on
Schedule 6.16(b), since December 31, 2006, no customer or supplier listed on
Schedule 6.16(a) of the Disclosure Schedule has advised in writing that it will
stop or materially decrease the rate of business done with Seller except for
changes in the ordinary course of Seller’s business.

6.17 Inventory . The Product Inventory, Raw Materials and WIP relating to the
Business consists of items of a quality and quantity usable and, with respect to
finished goods only, salable at the Seller’s normal profit levels, in each case,
in the ordinary course of the business. Seller’s inventory of finished goods
generated by the Business is not slow-moving as determined in accordance with
past practices, obsolete or damaged and is merchantable and fit for its
particular use. Seller has on hand or has ordered and expects timely delivery of
such quantities of Raw Materials and has on hand such quantities of WIP and
Product Inventory as are reasonably required timely to fill current orders on
hand with respect to the Business which require delivery within sixty (60) days
and to maintain the manufacture and shipment of products at its normal level of
operations. Schedule 6.17 of the Disclosure Schedule contains a materially
complete and accurate summary of the Product Inventory, Raw Materials and WIP
relating to the Business as of October 31, 2007. Sales of the Product by Seller
to its distributors and licensees during the ten-month period ended October 31,
2007 were made consistent with past practices and were not the result of any
special or extraordinary sales efforts or promotions by Seller or such
distributors and licensees. The level of inventory of the Product held by
Seller’s distributors and licensees as of the Effective Date is consistent with
practice in effect prior to December 31, 2006 and Seller has no reason to
believe that such inventory will be subject to returns, discounts or
charge-backs that are materially different than those experienced prior to
December 31, 2006.

6.18 Employees . The Business Employees listed in Attachment 5.1(a) are all the
employees of Seller whose efforts and responsibilities are material to the
Business. Except as set forth in Schedule 6.18 of the Disclosure Schedule:
(a) to the Knowledge of Seller, no Business Employee of Seller and no group of
the Seller’s Business Employees has any plans to terminate his or her
employment; (b) to the Knowledge of Seller, Seller has complied with all laws
relating to the employment of labor, including provisions thereof relating to
wages, hours, equal opportunity, collective bargaining and the payment of social
security and other taxes; (c) Seller has no material labor relations problem
pending relating to the Business Employees and its labor

 

18



--------------------------------------------------------------------------------

relations relating to the Business Employees are satisfactory; (d) there are no
workers’ compensation claims pending against Seller relating to a Business
Employee nor is Seller aware of any facts that would give rise to such a claim;
(e) to the Knowledge of Seller, no Business Employee of Seller is subject to any
secrecy or non-competition agreement or any other agreement or restriction of
any kind that would impede in any way the ability of such employee to carry out
fully all activities of such employee in furtherance of the Business; and (f) no
Business Employee or former employee of Seller has any claim with respect to any
intellectual property rights of Seller. Schedule 6.18 of the Disclosure Schedule
lists, as of the date set forth in the Disclosure Schedule, each Business
Employee of Seller and the position, title, remuneration (including any
scheduled salary or remuneration increases), date of employment and accrued
vacation pay of each such Business Employee.

6.19 Insurance . Schedule 6.19 of the Disclosure Schedule lists and briefly
describes each insurance policy maintained by Seller with respect to the Assets
and operations of the Business and sets forth the date of expiration of each
such insurance policy. All of such insurance policies are in full force and
effect and are issued by insurers of recognized responsibility. Seller is not in
default with respect to its obligations under any of any insurance policies
relating to the Assets or the Business.

6.20 Packaging Inventory . Schedule 6.20 of the Disclosure Schedule lists all of
the Packaging Inventory owned by Seller as of the Effective Date.

6.21 Brokers and Finders . Except as set forth in Schedule 6.21 of the
Disclosure Schedule, Seller has not employed any broker or finder or incurred
any Liability for any brokerage fee, commission or finder’s fee in connection
with the transactions contemplated by this Agreement.

6.22 Sufficiency . The Assets together with the Assumed Contracts and Buyer’s
rights under this Agreement constitute all of the material assets that are
necessary for Buyer to operate the Business as of and after the Closing Date in
substantially the same manner as the Business was operated by Seller (and
Seller’s Affiliates) for the two (2) years prior to the Closing Date. The
Product Specific-Manufacturing Information and the Non Product-Specific
Manufacturing Information are all the information required to manufacture the
Product and no person other than Seller has any rights to the Product
Specific-Manufacturing Information and the Non Product-Specific Manufacturing
Information. The Research and Development Materials are all of the reports and
disclosure memoranda owned or controlled by Seller or its Affiliates that are
necessary for the Business as of the Closing Date. The Marketing and Promotional
Documents are all the documents owned by Seller or its Affiliates that are used
in the marketing and promotion of the Product as of the Closing Date. The
Tangible Assets are all of the tangible assets used by Seller to operate the
Business as of the Closing Date.

6.23 No Implied Warranty . THE REPRESENTATIONS AND WARRANTIES GIVEN HEREIN BY
SELLER ARE IN LIEU OF ANY IMPLIED WARRANTIES WHICH MAY OTHERWISE BE APPLICABLE
BECAUSE OF THE PROVISIONS OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER STATUTE,
INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE. Seller makes no representation or warranty with respect to
(i) any

 

19



--------------------------------------------------------------------------------

forecasts, projections, estimates or budgets delivered or made available to
Buyer of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component
thereof) of the Business or (ii) any other information or documents made
available to Buyer or its counsel, accountants or advisors with respect to the
Business, except as expressly set forth in this Agreement or the exhibits
hereto; provided that Seller does represent and warrant that it has not
intentionally provided or made available to Buyer any untrue information, nor
omitted any information, of a material fact regarding the Assets, the Product or
the Business or any of the other matters dealt with in this Article 6 relating
to Seller or the transactions contemplated by this Agreement.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as of the Effective Date as follows:

7.1 Organization and Authority . Buyer is a corporation duly organized, validly
existing and in good standing under the laws of Japan. Buyer has full corporate
power and authority to execute and deliver this Agreement and such other
instruments, agreements and transactions as may be contemplated hereunder, and
to perform its obligations hereunder and thereunder. All corporate acts and
other proceedings required to be taken by or on the part of Buyer to authorize
Buyer to execute, deliver and perform this Agreement and such other instruments,
agreements and transactions as may be contemplated hereunder, have been duly and
properly taken. This Agreement has been duly executed and delivered by Buyer and
constitutes the legal, valid and binding obligation of Buyer enforceable in
accordance with its terms, except as such enforceability may be subject to or
limited by (i) applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and
(ii) the rules governing the availability of specific performance, injunctive
relief or other equitable remedies and general principles of equity, regardless
of whether considered in a proceeding in law or equity, regardless of whether
considered in a proceeding in law or equity.

7.2 No Conflict or Violation . The execution and delivery by Buyer of this
Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder and the consummation by Buyer of the transactions
contemplated hereby and thereunder will not (i) violate any law, statute, rule
or regulation or judgment, order, writ, injunction or decree of any Governmental
Entity, or (ii) conflict with, result in any breach of, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under the Articles of Incorporation or bylaws of Buyer or any agreement to which
Buyer is a party, except for such violations, conflicts, breaches or defaults
which individually or in the aggregate have not had and would not reasonably be
expected to have a Material Adverse Effect on Buyer.

7.3 Consents and Approvals . No notice to, declaration, filing or registration
with, or authorization, consent or approval of, or permit from, any Governmental
Entity, or any other person or entity, is required to be made or obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, except
with respect to the HSR Filing, except for declarations, filings, registrations,
authorizations, consents, approvals or permits which if not obtained or made
have not had and would not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect on Buyer.

 

20



--------------------------------------------------------------------------------

7.4 Cash Resources . Buyer has cash and/or readily available financing in an
amount sufficient to pay the Purchase Price at the Closing and any and all fees
and expenses relating to the transactions contemplated under this Agreement and
specifically acknowledges Seller has entered into this Agreement in reliance
upon this representation. Buyer acknowledges that obtaining financing shall not
be a condition to Closing.

7.5 Litigation . There are no actions, suits, proceedings or claims pending or,
to the Knowledge of Buyer, threatened in writing concerning Buyer or any of its
Affiliates with respect to the transactions contemplated in this Agreement.

7.6 Brokers and Finders . Except as set forth in Schedule 7.6, Buyer has not
employed any broker or finder or incurred any Liability for any brokerage fee,
commission or finder’s fee in connection with the transactions contemplated by
this Agreement.

7.7 Buyer Due Diligence . Buyer is experienced, and/or has engaged expert
advisors experienced in the evaluation and purchase of property and assets such
as the Assets contemplated hereunder. Buyer has undertaken such investigation
and has been provided with and has evaluated such documents and information as
it has deemed necessary to permit it to make an informed and intelligent
decision with respect to the execution, delivery and performance of this
Agreement.

ARTICLE 8

PRE-CLOSING COVENANTS OF SELLER

8.1 Governmental Filings . Buyer and Seller shall cooperate in promptly
undertaking all filings required to be filed with any Governmental Entity in
connection with the transfer of Assets and other rights under this Agreement and
to cooperate with one another as reasonably necessary to accomplish the
foregoing, including, but not limited to, the filings required of both parties
or, if different, their HSR ultimate parents, pursuant to the HSR (such filings
sometimes being referred to in this Agreement as the “HSR Filings”), and the
filing of any additional information as required with respect to such HSR
Filings as soon as practicable after receipt of request therefor from the United
States Federal Trade Commission.

8.2 Conduct of Business . During the period on and from the Effective Date
through and including the Closing Date, Seller will conduct the Business in the
ordinary course consistent with past practices, unless Buyer shall otherwise
agree in writing.

8.3 Obtaining Necessary Consents . Seller shall use its commercially reasonable
efforts to obtain any and all consents necessary for the effective assignment to
and assumption by Buyer of the Assumed Contracts and Assumed Liabilities,
including the Third Party Consents set forth on Attachment 4.2(a) hereto and the
consents set forth on Schedule 6.3 hereto. All such consents shall be in writing
and executed counterparts thereof shall be delivered promptly to Buyer.

 

21



--------------------------------------------------------------------------------

8.4 Shared Contracts . With respect to the Shared Contracts set forth on
Schedule 8.4 Seller will use its commercially reasonable efforts to obtain the
consents required to transfer any claim or right or any benefit arising under
the Shared Contracts to Buyer necessary for Buyer to own the Assets or operate
the Business after the Closing (the “Shared Benefits”). If such consent is not
obtained, or if an attempted assignment thereof would be ineffective so that
Buyer would not in fact receive the Shared Benefits, Seller will cooperate in a
mutually agreeable arrangement pursuant to which Buyer would obtain the Shared
Benefits and assume the obligations thereunder in accordance with this
Agreement, including subcontracting, sublicensing or subleasing to Buyer, or
under which Seller would enforce for the benefit of Buyer, with Buyer assuming
Seller’s obligations, any and all rights of Seller against a third party
thereto. Seller will promptly pay to Buyer when received all monies received by
Seller under any Shared Contract related to the Business or any claim or right
or any benefit arising thereunder, and Seller and Buyer shall continue to
cooperate and use all commercially reasonable efforts to obtain such consent and
to provide Buyer with the Shared Benefits. At and following the Closing, Seller
and Buyer will treat the Shared Contracts as provided in Schedule 8.4 of the
Disclosure Schedule.

8.5 No Solicitation . Seller will not (and it will use its best efforts to
assure that its officers, directors, employees, agents and affiliates do not on
its behalf) (a) take any action to solicit, initiate, seek, or affirmatively
support any inquiry, proposal or offer from, any corporation, partnership,
person or other entity or group (other than Buyer) relating to (i) any
acquisition of the Business or any of the Assets, other than the marketing, sale
and distribution of Product Inventory and use of Raw Materials in the ordinary
course consistent with past practices or (ii) the acquisition of Seller that
would include the Business or any of the Assets (any such proposed transaction
being a “Third Party Acquisition”); or (b) participate in any discussions or
negotiations with, or provide any non-public information to, any corporation,
partnership, person or other entity or group (other than Buyer) relating to any
proposed Third Party Acquisition. Seller shall immediately terminate any such
negotiations in progress as of the Effective Date. In no event will Seller
accept or enter into an agreement concerning any such Third Party Acquisition
prior to the termination of the Agreement pursuant to Article 12.
Notwithstanding this provision, nothing herein shall be deemed to in any way
restrict or limit the right of Seller to engage in discussions, negotiations,
furnishing of information or any other activities relating to or in support of
transactions involving the acquisition or sale of Seller and/or any other
product lines or businesses of Seller in each case other than the Business or
the Assets, so long as this Agreement shall remain in full force and effect and
shall remain binding on the parties hereto.

8.6 Access . During the period from the Effective Date and continuing until the
Closing, upon reasonable advance notice received from Buyer and at Buyer’s
expense, Seller shall (i) afford Buyer and its representatives reasonable access
to, during regular business hours, or furnish Buyer and its representatives with
copies of, documents used solely and specifically with respect to the Assets or
the Product as Buyer may reasonably request, and (ii) otherwise cooperate and
assist with Buyer’s investigation of the Assets and the Product as Buyer may
reasonably request.

 

22



--------------------------------------------------------------------------------

ARTICLE 9

CONDITIONS TO CLOSING

9.1 Conditions to Obligations of Buyer . All obligations of Buyer hereunder are,
at the option of Buyer, subject to the conditions precedent that, at the
Closing:

(a) The waiting period or periods required under the HSR, if applicable, shall
have expired or shall have been terminated.

(b) Seller shall have furnished to Buyer all deliverables set forth in
Section 4.2(a).

(c) The representations and warranties of Seller set forth in Article 6 hereof
shall be true and correct in all material respects at and as of the Closing Date
as though then made, except that any such representation or warranty made as of
a specified date (other than the date hereof) shall only need to have been true
on and as of such date.

(d) No Material Adverse Change shall have occurred since the Effective Date.

9.2 Conditions to Obligations of Seller . All obligations of Seller hereunder
are, at the option of Seller, subject to the conditions precedent that, at the
Closing:

(a) The waiting period or periods required under the HSR, if applicable, shall
have expired or shall have been terminated.

(b) Buyer shall have furnished to Seller all deliverables set forth on
Section 4.2(b).

(c) The representations and warranties of Buyer set forth in Article 7 hereof
shall be true and correct in all material respects at and as of the Closing Date
as though then made, except that any such representation or warranty made as of
a specified date (other than the date hereof) shall only need to have been true
on and as of such date.

ARTICLE 10

POST - CLOSING COVENANTS

10.1 Further Assurances . The parties agree to execute, acknowledge and deliver
such further instruments, and to do all such other reasonable acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement, including those acts necessary or useful to satisfy the Closing
conditions specified in Sections 9.1 and 9.2. Each party shall bear its own
costs and expenses associated with fulfilling its obligations as set forth in
this Article 10, except for such fees as provided for in the Transition Services
Agreement.

10.2 Transfer of Registrations; Interim Responsibility .

(a) Promptly after the Closing Date, Seller shall (i) send letters to the FDA
and other Governmental Entities indicating that the Registrations are
transferred to Buyer and that Buyer is the new owner of the Registrations as of
the Closing Date and (ii) provide to Buyer a copy of said letters.

 

23



--------------------------------------------------------------------------------

(b) Promptly after the Closing Date, the parties will cooperate in transferring
the Registrations to Buyer. The target date for the transfer shall be agreed
upon by the parties, but shall not be later than three (3) months from the
Closing Date. Prior to the Closing, the parties will agree upon procedures to
ensure a smooth transition from Seller to Buyer of all of the activities
required to be undertaken by the Registration(s) holder, including adverse
experience reporting, quarterly and annual reports to FDA, handling and tracking
of complaints, sample tracking and communication with health care professionals
and customers which shall be specified in the Transition Services Agreement or
an amendment thereto. Within twenty (20) days after the Closing Date, Seller
will forward to Buyer a complete copy of the Registrations for Product, as well
as copies of all correspondence with, and periodic and other reports (including
adverse event reports and the underlying data) to, regulatory authorities in the
Territory. Seller will cooperate with Buyer to ensure a smooth transition of the
activities contemplated hereby, and in obtaining the cooperation of Seller’s
distributors and licensees of the Product with the transfer of adverse
experience reporting obligations from Seller to Buyer.

(c) Until the Registrations have been transferred to Buyer, Seller shall be
responsible for maintaining them, at Seller’s sole cost and expense. After such
transfer, Buyer will assume all responsibility for the Registrations, at Buyer’s
sole cost and expense. Each party shall cooperate with the other in making and
maintaining all regulatory filings that may be necessary in connection with the
execution, delivery and performance of this Agreement.

10.3 Communication With Agencies . Until the Registrations are transferred to
Buyer, Seller shall have responsibility for all communications with the FDA
relating to the Product, and Seller will promptly provide Buyer with copies of
all communications from the FDA with respect to the Product and/or the
manufacture thereof, and Seller shall consult with Buyer and reflect the Buyer’s
reasonable requests regarding all communications to the FDA with respect to the
Product and/or the manufacture thereof, prior to making such communication with
the FDA. After such transfer has been completed, Buyer shall have responsibility
for all such communication it sends to or receives from any Governmental Entity
in the Territory concerning the Product.

10.4 Federal Supply Schedule . Buyer shall within five (5) business days after
the Closing Date, add the Product to its Federal Supply Schedule.

10.5 Adverse Experience Reporting .

(a) Until the Registrations are transferred to Buyer, Seller shall be
responsible for the adverse experience and safety reporting for the Product in
compliance with the requirements of the FD&C Act and the regulations promulgated
thereunder. After the Registrations are transferred to Buyer, Buyer shall assume
such responsibility. Buyer and Seller agree to meet promptly after the Closing
Date to determine mutually agreeable reporting procedures to communicate the
information as required under this Section 10.5.

 

24



--------------------------------------------------------------------------------

(b) On or before the Closing Date, Seller shall provide Buyer with a summary of
the information relating to the investigation and reporting of adverse
experiences regarding Product and all appropriate information that is relevant
to the safe use of the Product as of the Closing Date.

(c) After the Closing Date and until the Registrations are transferred to Buyer,
Buyer agrees to promptly submit to Seller all adverse drug experience
information and customer complaints brought to the attention of Buyer with
respect to the Product, as well as any material events and matters concerning or
affecting the safety or efficacy of the Product. Such information or customer
complaints shall be forwarded to Seller to the attention of:

 

PDL BioPharma, Inc.

  

Name:

  

[***]

Title:

   Medical Director, Drug Safety

Address:

   1400 Seaport Blvd
Redwood City, CA 94063

Facsimile:

   650-454-1403

Drug safety mailbox:

   drugsafety@pdl.com

(d) After the Registrations have been transferred to Buyer, Seller shall assist
Buyer with the provision of data relating to adverse experiences for the Product
after such transfer to Buyer. Additionally, after the transfer of the
Registrations to Buyer, Seller shall promptly provide Buyer with all adverse
drug experience information and customer complaints brought to the attention of
Seller with respect to the Product, as well as any materials events and matters
concerning or affecting the safety or efficacy of the Product, via facsimile to
the attention of:

 

Otsuka Pharmaceutical Co., Ltd. Name:   

[***]

Title:    Director, Global Pharmacovigilance Address:   

Otsuka Pharmaceutical Co., Ltd.

9F Kitahama TNK Bldg, 1-7-1 Dosho-machi,

Chuo-ku, Osaka 541-0045, JAPAN

Facsimile:    +81-6-6231-3027

10.6 Promotion, Marketing and Labeling . Promptly after the Registrations have
been transferred to Buyer and subject to applicable regulatory approvals, all
Buyer advertising and promotional materials for the Product shall identify Buyer
as the marketer of the Product in the Territory, in such form as Buyer shall
determine. Promptly after the Registrations have been transferred to Buyer,
Buyer shall make such changes in the package insert, Product labeling and
packaging as may be required to reflect Buyer as the marketer of the Product in
the Territory, including making all required FDA and any other regulatory
filings in connection therewith. Promptly after the Registrations have been
transferred to Buyer, Seller shall file with the FDA a notice that Buyer is the
marketer and distributor of the Product in the United States. To the extent that
the FDA requests additional information or meetings regarding Buyer’s
responsibilities as marketer and distributor of the Product in the Territory,
Buyer shall respond to the FDA at its own expense and through its own personnel.
Seller is not required to change the

 

25



--------------------------------------------------------------------------------

Product labeling, package insert or packaging for the Drug Product, or the
Packaged Product. With respect to the Product Inventory purchased by Buyer
hereunder, Buyer shall, for a period of three (3) months following the Closing,
be permitted to sell Product from the Product Inventory as labeled and packaged
prior to the Closing Date, without regard to whether such Product references
Seller, provided that all such Product Inventory shall be held, maintained,
distributed and sold in accordance with the Registrations and all applicable
laws. Upon the expiration of such transitional period, all Product sold by
Buyer, including the Product Inventory, shall, at Buyer’s sole cost, be required
to have labeling and packaging which properly identifies Buyer as the marketer
of the Product and does not contain any references to Seller.

10.7 Medical Inquiries . Promptly after the Registrations have been transferred
to Buyer, Buyer shall assume all responsibility for all correspondence and
communication with physicians and other health care professionals and customers
in the Territory relating to the Product. After the Closing Date, Buyer and
Seller shall work together towards an orderly transition of the responsibility
for all correspondence and communication with health care professionals and
customers in the Territory relating to the Product. Seller shall continue to be
responsible for such correspondence and communication under the direction of
Buyer until the Registrations have been transferred to Buyer. Buyer shall keep
such records and make such reports as shall be reasonably necessary to document
such communications in compliance with all applicable regulatory requirements.
After transfer of responsibility to Buyer pursuant to this Article 10, Seller
shall, except in the case of medical emergency, refer all questions relating to
the Product raised by health care professionals and customers to Buyer for its
response.

10.8 Non-Use of Trademarks . Buyer covenants that, except as expressly permitted
in this Agreement, Buyer shall not use in any manner any trademark of Seller
(other than the Trademarks listed in Attachment 2.1(c) and transferred to Buyer
pursuant to this Agreement).

10.9 Documents . Seller agrees to deliver, or cause to be delivered, to Buyer as
soon as practical after the Closing, copies of documents to the extent related
solely to the Assets and the Business. Seller will permit Buyer and its duly
authorized representatives access during normal business hours (upon written
notice to Seller) to contracts and other data relating to the Business, the
Assets conveyed and assumed at the Closing to the extent copies of such items
were not delivered to Buyer. Buyer will permit Seller and its duly authorized
representatives access during normal business hours (upon written notice to
Buyer) to all contracts and other data relating to the Assets conveyed and
assumed at the Closing to the extent originals of such items were delivered to
Buyer. Such access by Buyer or Seller, as the case may be, to be allowed until
the later to occur of the expiration of the statute of limitations for the
imposition of Tax with respect to the years to which such data pertain, or seven
years from the year to which such data pertain, provided that such access shall
not unduly interfere with the business and affairs of the party or applicable
Affiliate permitting such access. Buyer will cooperate with Seller, and Seller
will cooperate with Buyer, with respect to any Tax examinations, audits,
contests or other Tax proceedings, relating to the Business. The party
requesting assistance hereunder shall reimburse the other party for reasonable
expenses incurred in providing such assistance.

10.10 Governmental Inspections . For a period of nine (9) months following the
Closing Date each party shall advise the other party of any governmental visits
to, or written or oral inquiries about, any facilities (to the extent such visit
relates to, or the results thereof could affect

 

26



--------------------------------------------------------------------------------

the manufacture or supply of, Product) or procedures for the manufacture,
storage or handling of Product, or the marketing, selling, promotion or
distribution of any Product, promptly after any such visit or inquiry (or in
advance, for any scheduled visits). During this period, each party shall
promptly furnish to the other party any report or correspondence issued by or
provided to a Governmental Entity in connection with such visit or inquiry,
purged only of Confidential Information of such party wholly unrelated to the
other party’s activities under this Agreement and any information that is
unrelated to the Product. Each party shall permit the relevant Governmental
Entity to inspect its facilities in connection with the activities contemplated
by this Agreement.

10.11 Intellectual Property Maintenance . Following the Closing, Buyer will have
the sole right (but not the obligation) to file, prosecute and maintain, at its
sole cost and expense any patent applications, Patents, Trademark Registrations
and Domain Names that cover or relate to the Product. Buyer will be responsible
for and promptly pay when due all fees necessary to and will otherwise maintain
the patent applications, Patents, Trademark Registrations and Domain Names.
Following the Closing, Buyer shall be responsible for recording the assignment
of the assigned Patents, Domain Names and Trademark Registrations with the U.S.
Patent and Trademark Office and other authorities or entities as it deems
appropriate, at its own cost and expense (including any attorney fees and filing
fees). Seller shall fully cooperate with Buyer, as and to the extent reasonably
requested by Buyer after the Closing Date, to secure any further registration
of, or to enforce or defend, any Patents, Trademarks, Registrations, Domain
Names or other intellectual property rights related to the Product for the
benefit of Buyer and to execute assignments and any other documents to effect
the transfer of such Patents, Trademarks, Registrations, Domain Names or other
intellectual property rights related to the Product to Buyer.

10.12 Insurance . As of the Closing Date, the coverage under all insurance
policies related to the Business shall continue in force only for the benefit of
Seller, and not for the benefit of Buyer or the Business. As of the Closing
Date, Buyer agrees to arrange for its own insurance policies with respect to
Buyer’s conduct of the Business.

10.13 Payments from Third Parties . As soon as reasonably practicable after the
Closing Date but not more than five (5) business days thereafter, Seller will
provide Buyer with a list of all of the customers and wholesalers purchasing
Product from Seller and Seller and Buyer shall notify those customers and
wholesalers that Buyer has assumed responsibility for the marketing and sale of
the Product in the Territory and all payments with respect to the sale of the
Product after the Closing Date should be deposited with Buyer at the designated
account. Seller and Buyer shall notify customers and wholesalers using the third
party notification letter substantially in the form attached hereto as Exhibit H
(the “Third Party Notification Letter”). In the event that, on or after the
Closing Date, either party shall receive any payments or other funds due to the
other party, then the party receiving such funds shall promptly forward such
funds to the proper party. The parties acknowledge and agree there is no right
of offset regarding such payments and a party may not withhold funds received
from third parties for the account of the other party in the event there is a
dispute regarding any other issue under this Agreement.

10.14 Distribution of Products . Buyer acknowledges that continued distribution
of the Product is important to meet the medical needs of patients and Buyer
agrees to use its

 

27



--------------------------------------------------------------------------------

commercially reasonable efforts to continue to distribute the Product to meet
such patient needs, and to continue all patient assistance programs as
established or supported by Seller; provided, however, that the foregoing shall
not require Buyer to assume or otherwise comply with any agreements relating to
investigator sponsored or initiated clinical trials in existence as of the
Closing Date.

10.15 Product Returns, Chargebacks and Rebates . Buyer shall assume
responsibility for handling all returns of the Product sold by or for Seller
prior to the Closing Date in accordance with Seller’s normal return policies and
procedures. Any returns received directly by Seller after the Closing Date shall
be forwarded to Buyer’s designated facility for handling of the returned Product
and processing of customer credits; provided, that costs for such handling and
customer credit shall be reimbursed from Seller to Buyer to the extent such
costs relate to the Product sold prior to the Closing Date. Seller shall
continue to process and pay for all chargebacks and rebates related to the
Product sold prior to the Closing Date and Buyer will be financially responsible
for all such chargebacks and rebates related to the Product sold after the
Closing Date.

10.16 Additional Assets . During the period from the Closing Date and continuing
until one (1) year after the Closing Date, if Seller or Buyer identifies any
tangible assets, Patents or Trademarks (including Domain Names) of Seller that
are necessary for (and were used by Seller solely in) the Business as conducted
by Seller prior to Closing that were not sold, assigned, transferred, conveyed
and delivered to Buyer as required by this Agreement, then Seller shall
undertake to promptly transfer such asset to Buyer, but in each instance only to
the extent any such asset is: (i) in existence as of such time, and (ii) in the
possession of, and controlled and freely transferable by, Seller or any of
Seller’s Affiliates.

10.17 Bulk Transfer Laws . Buyer hereby waives compliance by Seller with the
provisions of any so-called “bulk transfer law” of any jurisdiction in
connection with the sale of the Assets to Buyer. Seller shall indemnify and hold
Buyer harmless from, against and in respect of (and shall reimburse Buyer for)
any and all liabilities that may be asserted by third parties against Buyer as a
result of noncompliance with any such bulk transfer law.

ARTICLE 11

CONFIDENTIALITY

11.1 Confidentiality . Each party has disclosed, and may hereafter from time to
time in the course of the performance of this Agreement disclose, Confidential
Information to the other party. Until September 6, 2012 (the “Expiration Date”),
each party shall hold in confidence all Confidential Information of the other
party and shall take all reasonable steps to prevent disclosure to, or use of
the Confidential Information of the other party by, any third party, except as
permitted under this Agreement or as necessary to carry out the activities
contemplated hereby. Further, until the Expiration Date, neither party shall,
without the prior written consent of the other party, use the Confidential
Information of the other party for any purpose other than performing its
obligations or exercising its rights under this Agreement. Until the Expiration
Date, each party shall disclose the Confidential Information of the other party
only to its directors, employees, consultants, vendors and clinicians under
written agreements of confidentiality or other confidentiality obligations at
least as restrictive as those set forth in this

 

28



--------------------------------------------------------------------------------

Agreement, who have a need to know such information in connection with such
party performing its obligations or exercising its rights under this Agreement.
No provision of this Agreement shall be construed so as to preclude such
disclosure of Confidential Information as may be inherent in or reasonably
necessary to the securing from any Governmental Entity of any necessary approval
or license related to the Product, or to the obtaining of patents. After the
Expiration Date, and upon the written request of the other party, each party
shall promptly return to the other party all copies and embodiments of the
Confidential Information of such other party, subject to the retention by each
party’s legal department of one complete copy for archival purposes.

11.2 Publicity . No party to this Agreement shall originate any publicity, news
release or other public announcement, written or oral, whether relating to this
Agreement or the existence of any arrangement between the parties, without the
prior written consent of the other party whether named in such publicity, news
release or other public announcement or not, except where such publicity, news
release or other public announcement is required by law; provided that in such
event, the party issuing same shall still be required to consult with the other
party whether named in such publicity, news release or public announcement or
not, a reasonable time prior to its release to allow the other party to comment
thereon and, after its release, shall provide the other party with a copy
thereof. If either party, based on the advice of its counsel, determines that
this Agreement, or any of the other documents executed in connection herewith,
must be filed with the SEC, then such party, prior to making any such filing,
shall provide the other party and its counsel with a redacted version of this
Agreement (or any other related documents) which it intends to file, and will
give due consideration to any comments provided by the other party or its
counsel and use reasonable efforts to ensure the confidential treatment by the
SEC of those sections specified by the other party or its counsel.

ARTICLE 12

TERM AND TERMINATION

12.1 This Agreement may be terminated prior to the Closing:

(a) By Buyer, upon written notice (i) at any time prior to Closing, if Seller
shall have failed to comply in any material respect with any of its covenants or
agreements contained in this Agreement, and such failure shall be continuing, or
if any one or more of the representations or warranties of Seller contained in
this Agreement shall prove to be inaccurate in (A) any material respect if such
representation or warranty was not subject to materiality qualifier or (B) any
respect if such representation or warranty was subject to a materiality
qualifier; provided, however, Buyer shall give Seller thirty (30) days to cure
any such failure to so comply with any of its covenants or agreements contained
in this Agreement; or (ii) at Closing, if any of the conditions precedent to the
performance of Buyer’s obligations at the Closing under Article 8 shall not have
been fulfilled (unless the failure results primarily from Buyer’s breach of any
representation, warranty, covenant or agreement contained this Agreement);
provided, however, that in the event that Buyer shall desire to terminate this
Agreement as a result of the failure of the accuracy in any material respect of
a representation or warranty at the Closing, Buyer shall be required to give
Seller prior notice that it intends to terminate this Agreement as a result of
such inaccuracy.

 

29



--------------------------------------------------------------------------------

(b) By Seller, upon written notice (i) at any time prior to Closing, if Buyer
shall have failed to comply in any material respect with any of its covenants or
agreements contained in this Agreement and such failure shall be continuing, or
if any one or more of the representations or warranties of Buyer contained in
this Agreement shall prove to be inaccurate in (A) any material respect if such
representation or warranty was not subject to materiality qualifier or (B) any
respect if such representation or warranty was subject to a materiality
qualifier; provided, however, Seller shall give Buyer thirty (30) days to cure
any such failure to so comply with any of its covenants or agreements contained
in this Agreement; or (ii) at the Closing, if any of the conditions precedent to
the performance of Seller’s obligations at the Closing under Article 8 shall not
have been fulfilled (unless the failure results from Seller’s breach of any
representation, warranty, covenant or agreement contained this Agreement);
provided, however, that in the event that Seller shall desire to terminate this
Agreement as a result of the failure of the accuracy in any material respect of
a representation or warranty at the Closing, Seller shall be required to give
Buyer prior notice that it intends to terminate this Agreement as a result of
such inaccuracy.

(c) By either party if the Closing shall not have occurred on or before
March 31, 2008, provided that such date shall be extended to June 1, 2008 in the
event the waiting period under the HSR is extended, restarted or renewed beyond
the initial 30-day period, unless such failure to close is primarily the result
of the breach of any representations, warranties, covenants or agreements
contained in this Agreement by the party seeking to terminate.

12.2 In the event of termination of this Agreement prior to the Closing, in
accordance with its terms: (i) each party will redeliver all documents, work
papers and other material of any other party relating to the transactions
contemplated hereby, whether so obtained before or after the Effective Date, to
the party furnishing the same; (ii) the provisions of Article 10 shall continue
in full force and effect; and (iii) no party hereto shall have any Liability or
further obligation to any other party to this Agreement, except for willful
breach.

12.3 Termination under this Article 12 shall not become effective so long as the
alleged grounds for termination are in dispute and the matter(s) at issue have
been submitted for resolution pursuant to this Agreement.

ARTICLE 13

INDEMNIFICATION

13.1 Indemnification by Buyer . Buyer indemnifies and holds harmless Seller, and
any of its directors, officers, employees, Affiliates, controlling persons,
agents and representatives (the “Seller Indemnitees”) from and against any
Liabilities (a) to the extent such Liabilities relate to the Assumed Liabilities
(b) arising from Buyer’s breach of or non-performance of any covenant or
agreement under this Agreement or any instrument delivered pursuant to this
Agreement or (c) arising from the conduct of the Business after the Closing,
including without limitation, the manufacture of Product after the Closing.

13.2 Indemnification by Seller . Seller indemnifies and holds harmless Buyer,
and any of its directors, officers, employees, Affiliates, controlling persons,
agents and representatives (the “Buyer Indemnitees”) from and against any
Liabilities (a) to the extent such Liabilities relate

 

30



--------------------------------------------------------------------------------

to the Excluded Liabilities, (b) arising from Seller’s breach of or
non-performance of any covenant or agreement under this Agreement or any
instrument delivered pursuant to this Agreement or (c) arising from the conduct
of the Business prior to the Closing, including without limitation the
manufacture of Product prior to the Closing.

13.3 Claims . Any Buyer Indemnitee or Seller Indemnitee claiming it may be
entitled to indemnification under this Article 13 (the “Indemnified Party”)
shall give prompt notice to the other party (the “Indemnifying Party”) of each
matter, action, cause of action, claim, demand, fact or other circumstances upon
which a claim for indemnification (a “Claim”) under this Article 13 may be
based. Such notice shall contain, with respect to each Claim, such facts and
information as are then reasonably available, the specific basis for
indemnification hereunder, together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith. Failure to give
prompt notice of a Claim hereunder shall not affect the Indemnifying Party’s
obligations under this Section, except to the extent the Indemnifying Party is
prejudiced by such failure.

13.4 Limitation; Exclusivity . No Claim shall be made or have any validity
unless the Indemnified Party shall have given written notice of such Claim to
the Indemnifying Party. If full recovery under any such Claim is not had within
three (3) months of such written notice, arbitration, pursuant to Section 14.4,
must be commenced within thirty (30) days following the end of such three-month
period or such Claim shall be invalidated. This Article 13 provides the
exclusive means by which a party may assert Claims against the other party and
Section 14.4 provides the exclusive means by which a party may bring actions
against the other party with respect to any breach by the other party of its
indemnification obligations under this Article 13.

ARTICLE 14

MISCELLANEOUS

14.1 Non-Survival of Representations and Warranties . The representations and
warranties made in Articles 6 and 7 or any instrument delivered pursuant to this
Agreement shall not survive after the Closing Date.

14.2 No Third Party Beneficiaries . Nothing in this Agreement, express or
implied, is intended to or shall (i) confer on any person other than the parties
hereto (and Buyer Indemnitees and the Seller Indemnitees referred to in) and
their respective successors or assigns any rights (including third party
beneficiary rights), remedies, obligations or liabilities under or by reason of
this Agreement, or (ii) constitute the parties hereto as partners or as
participants in a joint venture. This Agreement shall not provide third parties
with any remedy, claim, liability, reimbursement, cause of action or other right
in excess of those existing without reference to the terms of this Agreement. No
third party shall have any right, independent of any right which may exist
irrespective of this Agreement, under or granted by this Agreement, to bring any
suit at law or equity for any matter governed by or subject to the provisions of
this Agreement.

14.3 Force Majeure . If the performance by either party of any obligation under
this Agreement is prevented, restricted, interfered with or delayed by reason of
any cause beyond the reasonable control of the party liable to perform, unless
conclusive evidence to the contrary is provided, the party so affected shall,
upon giving written notice to the other party, be excused

 

31



--------------------------------------------------------------------------------

from such performance to the extent of such prevention, restriction,
interference or delay, provided that the affected party shall use its reasonable
efforts to avoid or remove such causes of non-performance and shall continue
performance with the utmost dispatch whenever such causes are removed. When such
circumstances arise, the parties shall discuss what, if any, modification of the
terms of this Agreement may be required in order to arrive at an equitable
solution.

14.4 Governing Law; Jurisdiction; Dispute Resolution and Arbitration . This
Agreement shall be deemed to have been made in the State of California and its
form, execution, validity, construction and effect shall be determined in
accordance with the laws of the state of California, without giving effect to
the principles of conflicts of law thereof. Disputes arising out of, relating to
or in connection with this Agreement, or in relations between the parties with
respect to the subject matter hereof, for any reason or under any circumstances,
will be finally settled by a single arbitrator in a binding arbitration in
accordance with the Judicial Arbitration and Mediation Services (“JAMS”)
Comprehensive Arbitration Rules and Procedures (the “JAMS Rules”). Upon receipt
of written notice of the existence of a dispute by one party hereto to the
other, the parties shall, within thirty (30) days conduct a meeting of one or
more senior executives of each party, with full settlement authority, in an
attempt to resolve the dispute. Each party shall make available appropriate
personnel to meet and confer with the other party reasonably within the
thirty-day period. Upon the expiration of the thirty-day period, or upon the
termination of discussions between the senior executives, either party may elect
arbitration of any dispute by written notice to the other (the “Arbitration
Notice”). The arbitration shall be held in San Francisco, California before one
(1) arbitrator from JAMS having substantial experience as a jurist and mediator
with significant disputes in the biotechnology and/or pharmaceuticals industry
selected by the mutual agreement of the Buyer and the Seller; provided, however,
that if such parties cannot agree on an arbitrator within thirty (30) days of
the Arbitration Notice, either party may request JAMS select the arbitrator, and
JAMS shall select an arbitrator pursuant to the procedure set out by the JAMS
rules, provided, however, that the arbitrator selected be a former judge with at
least fifteen (15) years experience addressing as a jurist and/or mediator
significant disputes in the biotechnology and or pharmaceutical industry. The
arbitration shall be administered by JAMS pursuant to its AAA Rules. Judgment on
the arbitration award may be entered in any court having jurisdiction. The
arbitrator may, in the arbitration award, allocate for payment by the
non-prevailing party all or part of the costs of the arbitration, including fees
of the arbitrator and the reasonable attorneys’ fees and costs incurred by the
prevailing party. This Section shall not preclude the parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction. In respect of any actions for injunctive or other equitable relief
hereunder, any action or proceeding may be brought against any party in the
state and federal courts located in the city of San Francisco, California and
each of the parties consents to the jurisdiction of such courts in any such
action or proceeding and waives any objection to venue laid therein.

14.5 Severability . If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, it shall be modified, if
possible, to the minimum extent necessary to make it valid and enforceable or,
if such modification is not possible, such provision shall be stricken and the
remaining provisions shall remain in full force and effect; provided, however,
that if a provision is stricken so as to significantly alter the economic
arrangements of this Agreement, the party adversely affected may terminate this
Agreement upon 60 days’ prior written notice to the other party. If any of the
terms or provisions of this

 

32



--------------------------------------------------------------------------------

Agreement is in conflict with any applicable statute or rule of law in any
jurisdiction, then such term or provision shall be deemed inoperative in such
jurisdiction to the extent of such conflict and the parties will renegotiate the
affected terms and conditions of this Agreement to resolve any inequities.

14.6 Entire Agreement . This Agreement and the ancillary transaction documents
to be executed and delivered pursuant to this Agreement are intended to define
the full extent of the legally enforceable undertakings and representations of
the parties hereto, and no promise or representation, written or oral, which is
not set forth explicitly in this Agreement or such ancillary transaction
documents is intended by either party to be legally binding; provided, however,
in the event this Agreement terminates, the Confidentiality Agreement shall
continue in full force and effect pursuant to its terms. Each of the parties
acknowledge that in deciding to enter into this Agreement and to consummate the
transaction contemplated hereby none of them has relied upon any statements or
representations, written or oral, other than those explicitly set forth in this
Agreement.

14.7 Amendment . This Agreement may not be amended, supplemented or otherwise
modified except by an instrument in writing signed by both parties that
specifically refers to this Agreement.

14.8 Notices . All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
facsimile, (iii) five (5) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid or (iv) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at the addresses set forth below (or at such other
addresses as shall be specified by notice given in accordance with this
Section):

 

If to Seller:    PDL BioPharma, Inc.    Attention: Vice President, Legal Affairs
   1400 Seaport Boulevard    Redwood City, CA 94063    Facsimile: 650-454-1468
   E-mail: cynthia.shumate@pdl.com with a copy to:    DLA Piper US LLP (not to
constitute notice)    Attention: Howard Clowes    153 Townsend Street, Suite 800
   San Francisco, CA 94107-1957    Facsimile: 415- 659-7410    E-mail:
howard.clowes@dlapiper.com If to Buyer:    Otsuka Pharmaceutical Co., Ltd.   
Attention: Director, Legal Affairs Department    2-16-4 Konan, Minato-ku, Tokyo
108-8242

 

33



--------------------------------------------------------------------------------

   Japan    Facsimile: 81-3-6717-1480    E-mail: Bill@otsuka.jp with a copy to:
   Heller Ehrman LLP (not to constitute notice)    Attention: Kevin T. Collins
   Times Square Tower    7 Times Square    New York, NY 10036    Facsimile:
(212) 763-7600    E-mail: kevin.collins@hellerehrman.com

14.9 Assignment . This Agreement and the rights and obligations hereunder shall
be binding upon and inure to the benefit of the parties hereto, their respective
successors and assigns, but this Agreement shall not be assignable by either
party hereto without the express written consent of the other party hereto which
will not be unreasonably withheld.

14.10 No Agency . It is understood and agreed that each party shall have the
status of an independent contractor under this Agreement and that nothing in
this Agreement shall be construed as authorization for either party to act as
agent for the other. Neither party shall incur any Liability for any act or
failure to act by employees of the other party.

14.11 Construction .

(a) This Agreement has been prepared jointly and shall not be strictly construed
against either party.

(b) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(c) Except as otherwise indicated, all references in this Agreement to
“Articles,” “Sections,” “Exhibits” and “Schedules” are intended to refer to
Articles and Sections and Exhibits and Schedules to this Agreement.

(d) The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

14.12 Payment of Expenses . All costs and expenses associated with this
Agreement and the transactions contemplated thereby, including the fees of
counsel and accountants, shall be borne by the party incurring such expenses.

14.13 Counterparts . This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument. Any executed counterpart delivered by facsimile or
other means of electronic transmission shall be deemed an original for all
purposes.

 

34



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank; signature page follows]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, through their authorized officers, have duly
executed this as of the date first written above.

 

PDL BioPharma, Inc.,

a Delaware corporation

By:   /s/ L. Patrick Gage Name:   L. Patrick Gage Title:   Chief Executive
Officer

By:   /s/ Andrew Guggenhime Name:   Andrew Guggenhime Title:   Senior Vice
President and Chief Financial Officer

 

Otsuka Pharmaceutical Co., Ltd.,

a Japanese corporation

By:   /s/ Tatsuo Higuchi Name:   Tatsuo Higuchi Title:   President and
Representative Director

By:   /s/ Hiromi Yoshikawa Name:   Hiromi Yoshikawa Title:   Managing Director,
Pharmaceutical Business and U.S. Operations

SIGNATURE PAGE

ASSET PURCHASE AGREEMENT